Title: To John Adams from Edmund Jenings, 18 June 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels June. 18. 1780
     
     Your Excellencys finds by the London Papers, that the expected Tumults are begun—they are the natural Consequences of those Measures, which have been taken against America. When Men make Religion the Stalking Horse to political Ambition, it will ever fall back on themselves. The King has long favoured the Catholics and discountenanced the Dissenters to serve his Arbitrary purposes. He thinks himself politically justified therein, but James, the second, who did from Principle and Conscience was a better Man. If George is actuated by the same Motives, He is unfit for the Throne of England. He is either a bad protestant, or bad King. He is too a Silly Politician, for He has raised a ferment, which will require more Abilities to lay, than I believe He possesses. The Case requires Severity, but if He Insists, He may suffer personally, for Fanatics stick not at Assination, if Severity is not used, the Proof will be Manifest, the Government is gone, as the Constitution is ruined. This Matter will have other serious Consequences in the Opinion of foreigners, it will serve to increase the Animosity Against the English, which in general prevails throughout Europe, and it cannot but give Spirits to our countigences to find such Destractions in the Capital of the Ennemy. It is certain, that many Catholic Families have already come over to these Countries, and shoud the Prosecutions be violent against the Insurgents, many Protestants will retire to Holland, until they can safely go to America. I Hope the American Agent in that Country will have Instructions to attend to such as arrive there. Perhaps many useful Sailors may be found Among them.
     I thank your Excellency for sending me the Report of the Convention of your State. I have read it with pleasure and Admiration and shall be proud of receiving further Information on what has passed relative to that, and other Important and interesting Matters. The Preamble of the report of the Convention was published about a month Ago, and by the last post I see a Continuance thereof, and the whole is to be laid before the public, it is to be found in the London Courant—it is published entire in Almons Remembrancer—I shall get it translated into French.
     Since the fore going was written, the Tumults in London are Somewhat appeased. Many of the Rioters are taken and Lord George Germaineordon committed to the Tower, it is said for high Treason. I should think his Tryal will make some Noise and produce signal Consequences, unless the Minister acts with much Prudence. Lord George is a cool daring Man and will brave his Ennemies to the last. If He is cut of unjustly or even Justly some fanetic Adherent may take ample Revenge. I am rejoiced, that the Author of the Quebec Law has been noticed, altho not sufficiently for the public the Coward has had his fright, and may be more prudently honest in future. The loss of his Library, which is much deplored in the public Papers is A gain in my opinion to Society; for I am sure, not a single Book of virtuous and free Principles could have been found therein, or if such had been there, they were so mutilated with the Common Law of England and the magna charta so mutilated and corrupted by notes, that they would have been dangerous to an honest Government. His Tokay indeed might have been good and unadulterated. The King himself, who was not heard of during the Distress of his people, trembled in his Palace, and dared not to show himself, for the Battle in Cheepside and Cornhill was not as bloodless as more bloody than those at Blackheath and Wimbledon. I am rejoiced it has produced in a Him a show of Sensibility to Natural Affection, it is the first Instance; his Brothers, whom had abandoned and left in distress, on Account of their Virtuous Marriages, offered their Assistance in the Time of his Anguish, His Heart was somewhat Softned thereby and He has most graciously pardoned their Honest offence in Marrying. I Hope his Heart may change, and that He may learn to feel; what others feel, He must find himself now not invulnerable and beyond the Strokes of fortune, and His Pride may be Checked. It may be good for Him and others that He has been in Trouble. It will be so, if He has the least Spark of Virtue and Religion in Him; if not, He will grow more Obdurate and endeavour to save himself of what has happened to the ruin of his people, James, the second, did so after the Extinction of Monmouths Revolt. For my part, I depend not on Him, after what He has done. Nature and Education are difficulties to be got over which may perhaps demand more and sharper Miseries to Correct. I pray to God the present may do.
     The necessity of making Peace will I Hope be more Obvious to Him Now. What would have been said by Lord George Germaine, if such a Tumult had arisen at Philadelphia as at London? What Triumph, if Congress had been driven from their Seats, as the Parliament has been! Wicked wretch! Take shame to yourself, and whilst you talk of the weakness of a New settld Government, look to the supposed strength and real Impotency of an old established One, and learn, that any Society founded in Virtue and on Opinion, is stronger than a Government held together and conducted by Corruption. I think I wish I was in London. The next meeting of Parliament, which is to tomorrow, deserves our attention; if there is the least Sense of Shame remaining, it must flush at coming together after what has passed. It must tremble to think how near falling thier proud System was, when the Mob attacked the Bank an Hour might have humbled the whole to the Dust and ruined that baseless Fabrick; the Credit of the Bank Congress has withstood the Knavery of the worst of men for years. They may be insolent, that they have escaped, but they ought to be humble, they must see that Peace is Absolutely Necessary, or that they must be Undone. Should the Ministers receive at this Time a Severe Blow, they may have political Demands, as well as religious ones made on them. The people are in such an Alarm, that they must feel for themselves. It is said that disagreeable news is arrived from Clinton; this perhaps will only touch the Ministry, but some blow in the West Indies would give rise to other Kind of Mobs: the Merchants would leave the Exchange, which is now possessed by Soldiers and March to St. James. I congratulate your Excellency on the Probability and Appearances of things. I Hope, that you will soon be calld upon to Exercise your blessed Mission in Conjunction with our good Allies.
     A Fleet of 20 ships of the Line has left Portsmouth, but cannot be out of the Channel on account of the Contrary Winds. I suspect it is in a bad state, not half manned victualled or fitted.
     I have received your Excellencys Letter of the 11th Instant. I return your Excellency my humblest thanks for your Condescention, and taking in good Part, what I had the Honor of saying to your Excellency with respect to your Observations on Conways Speech. I have sent them and those on Lord Georges Germains to London.
     I beg to know of your Excellency whether Mr. Diggs has been at Paris, since your Arival there.
     It is believd that orders are sent to Evacuate N York, but then as the Politician, says in the Play, comes the important and necessary Question, Quomodo.
     The Printer of the Utrecht Paper has had the Impudence to deny the authenticity of Clintons intercepted Letter. I am told there is a Congress Agent in that Quarter; Surely He ought to Correct this Printer; Time I Know will do it, but your Excellency I believe will think it ought not to be left entirely to Time. She has a good deal of other business on her Hands.
     Advice is just received here that an English Ship has taken a french One under the forts of Ostend.
     I am with the greatest Consideration Sir your Excellencys Most Faithful and Obedient Humble Servt.
     
      Edm: Jenings
     
    